 METROPOLITAN LIFE INSURANCE COMPANYMetropolitan Life Insurance Company and Insur-ance Workers International Union, AFL-CIO,Petitioner. Case 17-RC-9135March 22, 1983DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered an objection to anelection held on November 21, 1980,1 and theHearing Officer's Report on Objections With Find-ings and Recommendations recommending disposi-tion of same. The Board reviewed the record inlight of the exceptions and brief, and hereby adoptsthe Hearing Officer's findings and recommenda-tions only to the extent they are consistent here-with.The essential facts are not in dispute. Followingthe November 21, 1980,2 election in the agreed-upon appropriate unit,3the Petitioner filed a timelyobjection to the election with the Regional Direc-tor for Region 17 of the Board. The objection al-leged the following:On November 19, 1980, Mr. Lawarence [sic]Wilkerson, Regional Sales Manager, conduct-ed a mandatory meeting of all the Sales Repre-sentatives in the district. Mr. Wilkerson mademisleading and inaccurate statements concern-ing union policy on finding members. Hestated that they would fine members as well asnon-members. The Union did not have time torebut his statements.On December 4, the Regional Director orderedthat a hearing be held on the issues raised by theobjection. The hearing was held on December 16,and on December 31 the Hearing Officer issued hisreport.The Employer is a New York corporation en-gaged in the sale of life insurance. The instant peti-The election was conducted pursuant to a Stipulation of CertificationUpon Consent Election. The tally was: 5 for, and 10 against, the Petition-er; there were no challenged ballots.s Unless otherwise noted, all dates refer to 1980.s The unit is:All sales representatives, formerly known as Metropolitan InsuranceConsultants, of the Employer attached to its Jefferson City, Missouriand its detached offices located in Columbia, Missouri, and Moberly,Missouri, but EXCLUDING canvassing, regular and office accountagents, independent agents, retired sales representatives, district salesmanagers, sales managers, cashiers, clerical employees, secretaries,professional employees, guards, watchmen and supervisors as definedin the Act.tion involves a unit of all sales representatives at-tached to the Employer's Jefferson City, Missouri,district office. Although there are approximately 17unit employees attached to the Jefferson City dis-trict office, only about 4 of those 17 have offices atthat location. The remaining 13 agents maintain of-fices in other cities and towns within the State ofMissouri, including Columbia, Moberly, Fulton,Washington, Marshall, and Montgomery City.Some of these localities are located up to approxi-mately 100 miles from the Jefferson City districtoffice.On November 19, 2 days prior to the election,the Employer's regional sales manager, LawrenceWilkerson, conducted a mandatory meeting for allsales representatives attached to the Jefferson Citydistrict. The meeting was divided into two seg-ments. The first session was open to all of the Em-ployer's sales personnel and apparently dealt withbusiness-related matters. The second session, how-ever, was open to unit employees only and con-cerned the upcoming representation election. TheHearing Officer found that during the course of thesecond session Wilkerson announced that sales rep-resentatives within the unit who elected to contin-ue working for the Employer during a strike couldbe fined by the Petitioner for doing so, even if theywere not members of the Union.Citing N.L.R.B. v. Granite State Joint Board,Textile Workers Union of America, Local 1029,AFL-CIO [International Paper Box Machine Ca],409 U.S. 213, 217 (1972), the Hearing Officer prop-erly found that Wilkerson's statement was a mis-representation of law. He further found that thestatement in issue could reasonably have had a sig-nificant impact on the election and was made at atime which did not provide the Petitioner an ade-quate opportunity to make an effective reply.4Ac-cordingly, the Hearing Officer recommended thatthe election be set aside and a second election di-rected, citing General Knit of California, 239 NLRB619 (1978), and Hollywood Ceramics Company, Inc.,140 NLRB 221 (1962). Although we agree with thefinding that Wilkerson's statement was a misrepre-sentation of law, for the reasons stated below wedisagree with the Hearing Officer's recommenda-tion to set aside the election.General Knit and Hollywood Ceramics recentlywere overruled in Midland National Life InsuranceCompany, 263 NLRB 127 (1982). In that case, weresolved to return to the sound rule announced inShopping Kart Food Market, Inc., 228 NLRB 1311(1977), under which we no longer probe into the4 In view of the result reached herein, we find it unnecessary to decidewhether the Petitioner had an adequate opportunity to rebut Wilkerson'sstatement266 NLRB No. 91507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtruth or falsity of the parties' campaign statementsand do not set aside elections on the basis of mis-leading campaign propaganda. In essence, ourrecent holdings5establish that we will not set asidean election because of the substance of any repre-sentation, but will do so where a party uses forgeddocuments which render the voters unable to rec-ognize the campaign propaganda for what it is.Thus, it is not the substance of the representationwhich we will examine but the manner in whichthat representation was made. When made in a de-ceptive manner which renders employees unable toevaluate the propaganda for what it is, such as incases of forgery, we will set aside the election. Butwhere the representation is not made in a deceptivemanner, we will not probe into the truth or falsityof any alleged misrepresentation.Unlike Midland National and Shopping Kart,which involved alleged misrepresentations of fact,the instant case involves an alleged misrepresenta-tion of law. However, we believe that the samepolicy considerations and rationale which formedthe basis for our decision to return to the rule an-nounced in Shopping Kart are equally applicable tosituations involving misrepresentations of law. Thata misrepresentation of law may involve a proffer ofan allegedly "official" Board or court interpreta-tion of law, or even an allegedly "official" law ofthis country, does not change the result. As we ex-plained in Riveredge Hospital,6in such cases all thatis present is one party's representation of what thelaw provides. It is the party, and not the Board,court, or law, speaking. As such, we deem that em-ployees can recognize and evaluate such propagan-da for what it is, and discount it.Applying the foregoing principles to the instantcase," there is no claim that Wilkerson's statement6 In addition to Midland National, see Affiliated Midwest Hospital Incor-porated, d/b/a Riveredge Hospital, 264 NLRB 1094 (1982).6 Supra.I Midland National, supra, citing Corn Products Refining Company, 58NLRB 1441, 1442 (1944).Our dissenting colleague finds a significant difference between misrep-resentations of law and misrepresentations of fact. His distinction is basedon employees' general unfamiliarity with the law and their concern abouttheir legal rights as well as the assertion of the party making the misrep-resentation of special knowledge about the law. None of these facts, how-ever, serves to make a misrepresentation of law less obviously campaignpropaganda than misrepresentations of fact. Misrepresentations typicallyinvolve matters about which employees have little or no knowledge andabout which they are particularly concerned. And as often as not themisrepresentations are made by persons who assert some special knowl-edge. The crucial point remains that the employees know that an electioncampaign is underway and, in our view, are sufficiently mature to takethe parties' statements as campaign propaganda which may be true orfalse or somewhere in between. Accordingly, there is no persuasive basisfor drawing the distinction which the dissent urges upon us, and we de-cline to do so.I See Midland Natrional, supra, where we stated that in accordancewith our usual practice, we would apply the holding of that case "to allpending cases in whatever stage."was made in a deceptive manner or involved theuse of a forged document, and our review of therecord convinces us that there is no basis for anysuch claim. Indeed, the record reveals that the al-leged misrepresentation was made in the course ofan oral presentation and as part of the Employer'spreelection campaign propaganda. We thus findthat the employees readily could evaluate Wilker-son's statements for what they were-propaganda.Accordingly, we shall overrule the Petitioner's ob-jection and, as the Petitioner did not receive a ma-jority of the valid votes cast in the election, certifythe results of the election.9CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for Insurance WorkersInternational Union, AFL-CIO, and that said labororganization is not the exclusive representative ofall of the employees, in the unit involved herein,within the meaning of Section 9(a) of the NationalLabor Relations Act, as amended.MEMBER JENKINS, dissenting:Contrary to my colleagues, I would adopt theHearing Officer's recommendation to sustain thePetitioner's objection and to direct a second elec-tion on the basis of the Employer's misrepresenta-tion of law.Beyond my disagreement with the majority's de-cision to return to the flawed doctrine of ShoppingKart,'°and apart from the administrative conven-ience provided by a mechanistic application of thatcase, there can be no reason to countenance egre-gious misstatements of law such as that made bythe Employer in this case. The majority's claimthat employees can recognize misrepresentations oflaw as being mere campaign propaganda is puresophistry. The particular misrepresentation of lawinvolved here was a patent misstatement of the em-ployees' Section 7 right to refrain from engaging inunion activities without fear of reprisal." Rank-and-file employees, unschooled in the intricacies ofFederal labor laws, cannot be assumed to recognizethe falsity of statements purporting to be recitationsof applicable law.'1 This particularly is true where,9 We see no reason to express an opinion on the hypothetical misrepre-sentations advanced by the dissent. We note, however, that in MidlandNational we cited General Shoe Corporation, 77 NLRB 124 (1948), andapproved the "laboratory conditions" standard enunciated in that case.I' See Member Fanning's and my dissents in Midland National Life In-surance Company, 263 NLRB 127 (1982), and Cffiliated Midwest HospitalIncorporated, d/b/a Riveredge Hospital, 264 NLRB 1094 (1982)."l See, generally, NLR.B. v. Granite State Joint Board, Textile Work-ers Union of Amenrica, Local 1029, AFL-CIO [International Paper Box Ma-chine Co.], 409 U.S. 213 (1972)." See, e.g., Jensen Sound Laboratories, 258 NLRB 1314, 1317 (1981).508 METROPOLITAN LIFE INSURANCE COMPANYas here, the misrepresentation of law is made byone who, as the Employer's spokesman, is held outby the Employer to be knowledgeable in mattersconcerning the impact and effects of possibleunionization. Under such circumstances, it is appar-ent that employees would attach added significanceto statements made by such a spokesman concern-ing members' and nonmembers' legal rights and ob-ligations in strike situations.Even were I to accept the principles underlyingthe now-resurrected Shopping Kart doctrine, whichI do not, I would not find that legal and factualmisrepresentations should be governed by the samestandards. My colleagues in the majority make thequantum leap of assuming that, since they find thatemployees can recognize and evaluate factual mis-statements, employees similarly can recognize andevaluate legal misstatements. However, I submitthat the majority's assumption is not well foundedin fact or in law.What employee reasonably would not be con-cerned about the provisions of applicable law con-cerning matters of utmost importance such as em-ployee rights in strike situations? And what em-ployee reasonably would not consider how thatlaw affected him or could affect him? My col-leagues ignore these considerations in the name ofprompt finality of election results, the ease and pre-dictability of a per se rule, and a fear of factual dis-agreements between the Board and the courts.While these considerations have certain facialappeal, none withstands scrutiny when weighedagainst the overwhelming purpose of the Act andthe reason for which this Board exists-to preserveemployees' free choice and guarantee their exerciseof the rights granted them by the Act without fearof reprisal. This Board has the responsibility tokeep a party from exerting undue influence on theelectorate. The Act requires that an election beconducted in such a manner as to be a true and re-liable indicator of employee sentiment. A Board-conducted election is not a contest between em-ployer and union. Rather, its sole purpose is togive employees, through the secret-ballot process,an opportunity to make an informed and uncoerceddecision as to whether they wish to be representedby a labor organization. These principles are notnewly erected labor law theories-the Board hasrecognized them for over 35 years.'3 Yet my col-leagues, with a callous sweep of their pen and not-withstanding their protestations to the contrary,brush all of this aside. I can regard my colleaguesin the majority only as having adopted a "hear-no-evil, see-no-evil" approach to their quasi-judicialresponsibilities.The inevitable result of the majority's holding inthe instant case, together with the holdings of aBoard majority in Midland National and RiveredgeHospital, is to invite chicanery to take a rightfulplace in election campaign propaganda. Today themajority places its imprimatur on an employer'sstating that this country's labor laws permit a unionto fine nonmembers for crossing a picket line. Pre-dictably, the same result would obtain despite mis-representations of the law relating to strikers' rein-statement and recall rights, or misrepresentations oflaw concerning voting eligibility standards, or amisrepresentation of law that employees' wagesand benefits must, by law, increase if the unit optsfor representation by a labor organization. Quiteconceivably, the majority holding in this case evenwould permit representing to employees that pick-eting activities are unprotected by the Act, or thatemployees are entitled by law to receive thenormal wages from their employer for time spentattending union meetings or engaging in strike ac-tions. None of these statements, standing alone, in-volves forged documents or contains threats viola-tive of Section 8 of the Act. Accordingly, underthe majority's approach those statements are unob-jectionable, though wrong as a matter of law.Unfortunately, we do not live in an Eden orShangri-La. Absent reasonable regulation of cam-paign propaganda to prevent outright lies concern-ing material provisions of law, I fear that only theemployees will suffer while each party attempts togain some small advantage by making wildly inac-curate statements of law concerning whicheversubjects are of greatest import to the electorate. Inmy view, only by sheerest happenstance could anyelection held under such conditions reflect the truedesires of a majority of employees. Therefore, Idissent.] See General Shoe Corporation, 77 NLRB 124 (1948).509